DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 19, the previously cited prior art reference to Wildanger et al. (“Solid Immersion Facilitates Fluorescence Microscopy with Nanometer Resolution and Sub-Angstrom Emitter Localization”) fails to disclose the claimed aplanatic solid immersion lens structure, in addition to all of the other claim elements.
With respect to claim 24, the previously cited prior art fails to disclose the claimed cryostat in conjunction with an array of aplanatic solid immersion lenses for use in super-resolution optical microscopy, having the claimed structure.
Claims 2-18, 20, 23, and 25-28 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        29 April 2021